DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 03/07/2022.
Claims 1, 10, 13, and 17 have been amended.
Claims 2, 7, 11, 12, 15 and 16 have been canceled.
Claims 18-21 have been added.
Claims 1, 3-6, 8-10, 13-14 and 17-21 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph and fourth paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3-6, 8, 9, 13, 14, 18, and 20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claim 1 recites determining that a time slice which defines a time when the one of the plurality of virtual machines is scheduled; is ambiguous because “the one of the plurality of virtual machines” lacks antecedent basis and it is unclear which VM is being referenced. The recited “the determined range of operating frequencies” also lacks antecedent basis. Claim 13 similarly recites “wherein each of the determined range…a time when the selected one of the plurality of virtual machines” which lack antecedent basis and are similarly ambiguous. Claim 13 also concludes with a dangling clause “…the power control request” which was presumably intended to be struck.

Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites the step of “selecting one of the plurality of virtual machine power control setting requests…the selecting being based on determining that a time slice which defines a time when the selected one of the plurality of virtual machines is scheduled to be in operation is greater than a predetermined threshold time length”; as recited the step of “selecting” is modified/affected by the “determining”, but is still unconditional. But claim 19 does not require the “selecting” to occur, reciting: The method of claim 10 comprising in response to determining that the time slice is less than the predetermined threshold, blending the plurality of virtual machine power control setting requests together to determine the power control request for the power management unit.
Claim 21, which depends from claim 17, is rejected under 112 fourth paragraph for essentially the same issue as claim 19.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-10, 13-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grouzdev (US 2010/0162242 A1) in view of Gupta et al. (GViM: GPU-accelerated Virtual Machines) in further view of Khodorkovsky et al. (US 20080058999 A1) in further view of Nathuji et al. (VirtualPower: Coordinated Power Management in Virtualized Enterprise Systems) in view of Seo et al. (TSB: A DVS algorithm with quick response for general purpose operating systems). 

Claim 10:
Grouzdev discloses the limitations as shown in the following rejections:
receiving a unique identifier for each of a plurality of virtual machines (“VMs” hereafter for brevity) having access to a [PCI device and/or processor device, see below in view of Gupta regarding “graphics processing core”]; receiving a VM power control setting request (ACPI power state assertions/requests/method invocations) for a power management unit of the [PCI/processor device] for each of the plurality of VMs  (¶0014, 0017-0019, 0033-0036, 0044; FIG. 2) disclosing VMs issue requests to set power/performance states of PCI and processor devices, including performance states which have a corresponding operating frequency. See below in view of Floyd regarding requests specifying a range of operating frequencies. 
storing the plurality of VM power control setting requests in a memory electrically coupled to the power management unit, the stored VM power control setting requests being linked to the unique identifier of an associated VM (¶0014, 0033, 0039) disclosing the received ACPI requests from VMs are maintained as unique vACPI states for each VM and thus inherently associated with information uniquely identifying the corresponding VM.
determining which of the plurality of VMs are actively using the [device] during a predetermined time period (¶0034, 0040-0044).
selecting one of the plurality of VM power control setting requests, the VM power control setting requests linked to the unique identifiers of the active VMs, from one of the plurality of VMs as a determined power control request for the power management unit…and controlling power levels of the  [device] with the power management unit based on the determined power control request which includes a [power/performance setting] suitable for operating each of the plurality of VMs1  (¶0014, 0034-0039). Exemplary quotation:
“Where multiple virtual machines assert using the virtual ACPI functionality that the device should be in a respective power state, then embodiments of the invention determine a power state for the device from the power states as asserted by the virtual machines. For example, the power state chosen for the device may be the maximum power state from the respective power states asserted by the virtual machines” (¶0014).

As shown above, Grouzdev discloses (¶0015, 0017, 0031, 0039) the power controlled “devices may include…expansion devices such as PCI cards” (¶0017), but does not specifically disclose a graphics processing core as an exemplary device, or as follows, that an asserted power/performance state for such device includes a determined range of operating frequencies of the graphics processing core, each range having a different minimum operating frequency.   
However, GPUs are a well-known type of PCI card and, as shown by Gupta (pg. 17, Abstract; pg. 18, col. 1; pg. 19, col. 2, para. 1; pg. 22, § 5, para. 1; pg. 23, col. 2, para. 1), it was known in the art to coordinate sharing of PCI GPU devices amongst VMs. See additionally FIG. 1 of the instant Application.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply Grouzdev’s methods of coordinated power management to the system of Gupta in order to save power while maintaining VM performance (Grouzdev ¶0034), and because it represents the application of a known technique to a known device ready for improvement (Gupta pg. 18, col. 1, para. 3, and citation [19]) to yield predictable results.
Furthermore, Khodorkovsky discloses (¶0018-0019, 0030-0036) an implementation of GPU power/performance device states where “each state defines floor and ceiling values for only two operating parameters: clock frequency and voltage. Accordingly, each of the state descriptors 34 and 36 of FIG. 2 defines: a floor frequency…The floor values of different states may be the same in some cases (e.g. as shown in FIG. 2) or may vary from state to state” (¶0031).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Khodorkovsky’s GPU power state implementation because it provides more precise power state control and reduced power consumption relative to conventional GPU power management (Khodorkovsky ¶0034, 0059).
The combination of Grouzdev/Gupta does not disclose the selecting being based on determining that a time slice which defines a time when the selected one of the plurality of VMs is scheduled to be in operation is greater than a predetermined threshold time length. 
However, Nathuji discloses analogous methods for coordinating power management for virtualized hardware which considers requested power management actions received from different VMs (pg. 265, Abstract; pg. 266, col. 1, para. 4), including a time domain multiplexing (TDM) method (pg. 268, § 3.3) where the power control setting request (power management criteria) for a currently scheduled/executing VM is selected as the power control request to utilize, which is only a viable technique when the hypervisor’s scheduling time granularity (time slice) for the VM is greater than the power management state transition time (predetermined threshold time length).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grouzdev/Gupta to utilize the TDM technique of Nathuji as it represents the substitution of one technique for arbitrating power management requests from different VMs with another with predictable results as additionally evidenced by Seo disclosing:
"A time slice in the target environment is equal to 1 ms. In general, the scheduling granularity of a general purpose operating system is the same as the time slice length…The task with minimum F value will usually yield the processor after a short run. If the transition decision is done by F of the very next task at every task switching, the interleaved execution of tasks with different F values generates frequent and meaningless transitions. Thus forcing dropping performance when other high-F tasks are in running state would only consume more energy and increase the transition overhead. Thus TSB maintains the high performance even for the tasks with minimum F when there exist a task with maximum F in running queue.”

As shown above, each of Grouzdev and Nathuji disclose VMs issuing power control setting requests which indicate the VM’s desired performance state, including performance states which correspond to operating frequencies, e.g. “power management at the virtualization level to take into account the desires of VM specific management policies using state-based guidance…we denote VMs’ requests in terms of desired Px states, where P0 is 3.2GHz, P1 is 2.8GHz, P2 is 2.0GHz,. . . etc…. A simple virtualization-level policy is one that attempts to minimize power consumption while maintaining the desired performance of an application, the latter expressed via the VM’s power management requests.” (pg. 272). But Grouzdev/Gupta/Nathuji/Seo do not specifically disclose the requests  includes a range of operating frequencies, each range having a different minimum operating frequency.

Claims 1, 13, and 17:
Claims 1, 13, and 17 recite substantially the same subject matter as claim 10, except omitting limitations directed to VM unique identifiers and storing the VM power control setting requests in association therewith, and are accordingly rejected under the same rationale as described above for claim 10.

Claims 3 and 4:
The combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, the combination of Grouzdev/Gupta/Nathuji/Seo discloses the power management unit uses the determined power control request to controls a power level of at least one engine of the graphics processing core…wherein the determined power control request also controls turning at least one engine of the graphics processing core on and off in at least Grouzdev ¶0033-0038 disclosing requests to control power levels for and turn on/off PCI devices view of Gupta pg. 18, col. 1; pg. 22, § 5, para. 1. 

Claim 6:
The combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, Grouzdev discloses wherein processing a plurality of VM power control setting requests to determine a power control request comprises comparing the plurality of VM power control setting requests and determining the power control request for the power management unit based on the comparison (¶0014, 0033-0034). 

Claim 8:
The combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, Grouzdev discloses storing the plurality of VM power control setting requests and the determined power control request in a memory electrically coupled to the power management unit (¶0028, 0039-0040, 0044).

Claim 9:
The combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, Grouzdev discloses wherein the stored plurality of VM power control setting requests are linked to a unique identifier of an associated VM (¶0028-0031 0040; FIG. 2) disclosing maintaining unique vACPI states and information for each VM and thus inherently associated with information uniquely identifying the corresponding VM. 

Claim 14:
The combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, Grouzdev discloses a display in operative communication with the graphics processing core to display image data generated by the graphics processing core (¶0045, FIG. 3) in view of Gupta pg. 22. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grouzdev (US 2010/0162242 A1) in view of Gupta et al. (GViM: GPU-accelerated Virtual Machines) in view of Khodorkovsky et al. (US 20080058999 A1) in further view of Nathuji et al. (VirtualPower: Coordinated Power Management in Virtualized Enterprise Systems) in view of Seo et al. (TSB: A DVS algorithm with quick response for general purpose operating systems) in further view of Alben et al. (US 2005/0268141 A1).

Claim 5:
The combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, a graphics engine and a display engine are inherent components of the GPU disclosed by Gupta, but the combination of Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo does not specifically disclose the power management unit uses the determined power control request to control power levels of a graphics engine, a display engine, a decoding engine and an encoding engine of the graphics processing core.
Alben, however, discloses (¶0021-0024, 0032-0034, 0045 FIG. 1) a system and methods for power management of graphics processing device including subsystem (engine) power management operations for a device including a graphics, display interface, and MPEG (decoding/encoding) subsystems.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grouzdev/Gupta/Khodorkovsky/Nathuji/Seo to employ the subsystem power management techniques of Alben in order to manage peak power requirements and reduce power consumption (Alben ¶0030).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/04/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner refers to the rejections under 35 USC § 112 above regarding the interpretation of this limitation.